Exhibit NOTICE OF AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Management of Claude Resources Inc. is responsible for the preparation of the accompanying unaudited interim consolidated financial statements.The unaudited interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and are considered by Management to present fairly the financial position, operating results and cash flows of the Company. The Company's independent auditor has not performed a review of these financial statements, in accordance with standards established by the Canadian Institute of Chartered Accountants.These unaudited financial statements include all adjustments, consisting of normal and recurring items that Management considers necessary for a fair presentation of the consolidated financial position, results of operations and cash flows. Neil McMillan Rick Johnson, CA Chief Executive Officer Chief Financial Officer Date:May 13, Consolidated Balance Sheets (Canadian Dollars in Thousands - Unaudited) March 31 December 31 2009 2008 Assets Current assets: Cash and cash equivalents $ - $ 8,390 Accounts receivable 2,899 275 Interest receivable on restricted promissory notes 671 4,830 Inventories and stockpiled ore 18,521 10,028 Shrinkage stope platform costs (Note 3) 12,316 12,091 Prepaids 714 193 Assets held for sale (Note 4) 200 912 35,321 36,719 Mineral properties 93,008 89,038 Assets held for sale (Note 4) 4,944 4,857 Investments (Note 5) 629 607 Restricted promissory notes 82,568 81,938 Deposits for reclamation costs 2,277 2,277 $ 218,747 $ 215,436 Liabilities and Shareholders' Equity Current liabilities: Bank indebtedness $ 695 $ - Accounts payable and accrued liabilities 11,712 5,794 Interest payable on royalty obligations 652 4,709 Demand loans (Note 6) 3,448 3,969 Liabilities related to assets held for sale (Note 4) 374 732 Other current liabilities 2,990 2,307 19,871 17,511 Obligations under capital lease 2,757 1,614 Debenture (Note 7) 16,636 16,575 Royalty obligations 83,554 83,130 Deferred revenue 6,216 6,434 Liabilities related to assets held for sale (Note 4) 348 342 Asset retirement obligations 2,803 2,758 132,185 128,364 Shareholders' equity: Share capital (Note 8) 84,104 83,960 Contributed surplus 2,023 1,748 Retained earnings 909 1,896 Accumulated other comprehensive loss (474 ) (532 ) 86,562 87,072 Subsequent event (Note 13) $ 218,747 $ 215,436 The accompanying notes form an integral part of these unaudited consolidated financial statements 2 Consolidated Statements of Earnings (Loss) (Canadian Dollars in Thousands, except per share amounts - Unaudited) Three Months Ended March 31 2009 2008 Revenue $ 11,537 $ 8,126 Expenses: Operating expenses 7,736 6,425 Depreciation, depletion and accretion 4,156 2,556 General and administrative 962 1,106 Interest and other (304 ) (182 ) Loss on sale of investments 21 - 12,571 9,905 Loss from continuing operations before income taxes (1,034 ) (1,779 ) Income taxes (Note 9) - 2,240 Earnings (loss) from continuing operations (1,034 ) 461 Earnings (loss) from operations held for sale (Note 4) 47 (16 ) Net earnings (loss) $ (987 ) $ 445 Net earnings (loss) per share Basic and diluted From continuing operations $ (0.01 ) $ 0.00 Net earnings (loss) $ (0.01 ) $ 0.00 Weighted average number of shares outstanding (000's) Basic 97,341 97,063 Diluted 97,341 97,476 The accompanying notes form an integral part of these unaudited consolidated financial statements 3 Consolidated Statements of Shareholders'Equity (Canadian Dollars in Thousands - Unaudited) Three Months Ended March 31 2009 2008 Share Capital Balance, beginning of period $ 83,960 $ 85,591 Common shares issued (33 ) (26 ) Flow-through renunciation - (2,240 ) Other 177 159 Balance, end of period $ 84,104 $ 83,484 Contributed Surplus Balance, beginning of period $ 1,748 $ 1,308 Stock-based compensation 300 168 Other (25 ) (9 ) Balance, end of period $ 2,023 $ 1,467 Retained Earnings Balance, beginning of period $ 1,896 $ 1,513 Net earnings (loss) (987 ) 445 Balance, end of period $ 909 $ 1,958 Accumulated other comprehensive loss Balance, beginning of period $ (532 ) $ (305 ) Other comprehensive gain (loss) (Note 5) 58 (285 ) Balance, end of period $ (474 ) $ (590 ) Total retained earnings and accumulated other comprehensive loss $ 435 $ 1,368 Shareholders' equity, end of period $ 86,562 $ 86,319 The accompanying notes form an integral part of these unaudited consolidated financial statements Consolidated Statements of Comprehensive Income (Loss) (Canadian Dollars in Thousands - Unaudited) Three Months Ended March 31 2009 2008 Net earnings (loss) $ (987 ) $ 445 Other comprehensive loss Unrealized gain (loss) on available-for-securities (Note 5) 58 (285 ) Total comprehensive income (loss) $ (929 ) $ 160 The accompanying notes form an integral part of these unaudited consolidated financial statements 4 Consolidated Statements of Cash Flows (Canadian Dollars in Thousands - Unaudited) Three Months Ended March 31 2009 2008 Cash provided from (used in): Operations: Net earnings (loss) from continuing operations $ (1,034 ) $ 461 Non-cash items: Depreciation, depletion and accretion 4,156 2,556 Loss on sale of investments 21 - Stock-based compensation 300 168 Interest and other 61 - Income taxes - (2,240 ) Net changes in non-cash working capital: Accounts receivable 1,535 2,663 Inventories and stockpiled ore (8,493 ) (8,950 ) Shrinkage stope platform costs (225 ) (2,655 ) Prepaids (521 ) 212 Accounts payable and accrued liabilities 1,861 8,206 Cash provided by (used in) continuing operations (2,339 ) 421 Cash provided by operations held for sale (Note 4) 407 154 (1,932 ) 575 Investing: Mineral properties (8,081 ) (7,603 ) Assets held for sale (87 ) (213 ) Restricted promissory notes (630 ) (332 ) Investments 15 - Cash used in investing (8,783 ) (8,148 ) Financing: Issue of common shares, net of issue costs 118 124 Royalty obligations 424 351 Deferred revenue (207 ) (352 ) Bank indebtedness 695 3,988 Demand loan repayments (521 ) (506 ) Obligations under capital lease: Proceeds 2,353 1,673 Repayment (537 ) (333 ) Cash provided from financing activities 2,325 4,945 Decrease in cash and cash equivalents (8,390 ) (2,628 ) Cash and cash equivalents, beginning of period 8,390 2,628 Cash and cash equivalents, end of period $ - $ - The accompanying notes form an integral part of these unaudited consolidated financial statements 5 Notes to Consolidated Financial Statements For the Three Months Ended March 31, (Canadian Dollars in Thousands, except as otherwise noted) (Unaudited) Note 1 - Basis of Presentation These unaudited interim consolidated financial statements have been prepared by the Company in accordance with Canadian generally accepted accounting principles (Canadian GAAP) for interim financial statements.The preparation of financial data within these statements is based on accounting policies and practices consistent with those used in the preparation of the most recent audited annual consolidated financial financial statements.The accompanying unaudited interim consolidated financial statements should be read in conjunction with the notes to the Company's audited consolidated financial statements for the year ended December 31, 2008, as they do not contain all disclosures required by Canadian GAAP for annual financial statements. In the opinion of Management, all adjustments (including reclassifications and normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at March 31, 2009, and for comparative periods presented, have been made. Note 2 - Significant Accounting Policies These unaudited interim consolidated financial statements are prepared following accounting policies consistent with the Company's audited annual consolidated financial statements and notes thereto for the year ended December 31, 2008.Effective January 1, 2009, the Company adopted the following new accounting standards issued by the Canadian
